        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 1 of 49




John G. Balestriere
Matthew W. Schmidt
BALESTRIERE FARIELLO
225 Broadway, 29th Floor
New York, New York 10007
Telephone: (212) 374-5401
Facsimile:     (212) 208-2613
john.balestriere@balestrierefariello.com
matthew.schmidt@balestrierefariello.com
Attorneys for Plaintiffs and the Classes

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW HEIDEL, R. ANDREW
HEIDEL INC. d/b/a THE WAY
STATION, FRANKLIN ORTEGA, PO                         Case No.: _________________
ITALIANISSIMO INC., JOHN
MEROLLA, and NYMS PRODUCTIONS,
INC. d/b/a MURDERED BY THE MOB,                      CLASS ACTION COMPLAINT
individually and on behalf of classes of all
others similarly situated,                           JURY TRIAL DEMANDED

                           Plaintiffs,

             - against –


ANDREW CUOMO, GOVERNOR OF
NEW YORK STATE, IN HIS OFFICIAL
CAPACITY, THE STATE OF NEW YORK,
BILL de BLASIO, MAYOR OF NEW
YORK CITY, IN HIS OFFICIAL
CAPACITY, and THE CITY OF NEW
YORK,

                           Defendants.


      Plaintiffs, on behalf of themselves and classes of similarly situated persons as

defined below (the “Classes”), by their attorneys, Balestriere Fariello, for their claims



                                               1
           Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 2 of 49




against Governor Andrew Cuomo in his official capacity as Governor of New York State,

the State of New York (the “State Defendants”), Mayor Bill de Blasio in his official

capacity as Mayor of New York City, and against the City of New York (the ”City

Defendants”), respectfully allege as follows upon information and belief, except as to

allegations concerning Plaintiffs, which are made upon personal knowledge, and except

as otherwise indicated herein.

                             PRELIMINARY STATEMENT

                 Violations of the Takings and Equal Protection Clauses

      1.       This is a case about the government’s response to a public health emergency

that placed an unfair—and unconstitutional—burden on a subset of society: the small

businesses, and the owners of those business, which most government leaders trumpet

as “the backbone” of the local and national economy.

      2.       Plaintiffs and the Classes they seek to represent—small businesses and

small business owners in New York City and New York State—seek relief for two kinds

of serious damages that they have suffered as a result of Defendants’ potentially well

meaning, but, in the end, impermissible government conduct: takings without

compensation, and irrational differential treatment of businesses.

      3.       As a result of Defendants’ ostensibly well-meaning but nevertheless

impermissible conduct, Plaintiffs and the many members of the Classes which they seek

to represent did not merely suffer temporary restrictions on or slowdowns or stoppages

of their business operations—many lost their businesses completely and permanently.



                                             2
            Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 3 of 49




       4.       In bringing about this result, Defendants crossed two fundamental

constitutional lines: (1) they effected takings without compensation, and (2) they acted on

the basis of an unequal, irrational, and arbitrary classification.

       5.       The aim of the Takings Clause of the United States Constitution—which

does not prohibit government takings, but requires just compensation when such takings

occur—is to prevent the government “from forcing some people alone to bear public

burdens which, in all fairness and justice, should be borne by the public as a whole.”

Armstrong v. United States, 364 U.S. 40, 49 (1960).

       6.       By depriving small business owners of their livelihoods and causing the

loss of their businesses, Defendants forced some people alone to bear burdens which in

all fairness and justice should have been borne by the public as a whole.

       7.       Defendants went further than violating the Takings Clause. They also

violated the Equal Protection clauses of both the United States and New York

Constitutions. Defendants violated the Equal Protection Clause of the United States

Constitution by creating a non-scientific, non-risk-based distinction between “essential”

and “non-essential” businesses.

       8.       Businesses deemed essential by the Defendants were largely free from

closures and restrictions. At the same time, many “non-essential” businesses were

destroyed, and all were damaged in some fashion, by the Covid-19 related New York

State Executive Orders Continuing Temporary Suspension and Modification of Laws

Relating to the Disaster Emergency (the “State Orders”) and New York City Emergency

Executive Orders (the “City Orders”). The non-essential businesses which could not

                                              3
            Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 4 of 49




succeed were overwhelmingly small, non-professional businesses such as restaurants,

small theaters, bars, small event venues, independent movie theaters, and the like.

       9.       Whatever Governor Cuomo’s initial motives might have been behind the

State Orders, he expressly admitted in October 2020 that Covid-19 restrictions imposed

on New York State and New York City were not based on science or rationality, but were

instead driven by fear and the purely political motive of being seen to be responding to

public fear.

       10.      As quoted more fully in paragraph 29, below, in a telephone conversation

reported by the Wall Street Journal, Governor Cuomo admitted: “This is a fear-driven

response. . . . This is a policy being cut by a hatchet. It’s just very blunt. . . [I]t’s out of fear.

. . . I can tell you honestly the fear is too high to do anything” else.

       11.      Defendants’ irrational, fear-driven, non-scientific regulations further

violated the Due Process Clause of both the United States and New York Constitutions

by unjustifiably and wholly denying Plaintiffs and the Classes their right to pursue their

profession and earn a livelihood.

       12.      Solely for jurisdictional reasons, while Plaintiffs and the Classes prosecute

claims under the Takings Clause against both the State and City Defendants, Plaintiffs

and the Classes only bring equal protection and due process claims in this action against

the City Defendants.

       13.      While beyond the scope of this action, the State Defendants went even

further than irrationally distinguishing between “essential” and “non-essential”

businesses.

                                                  4
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 5 of 49




       14.    Whatever the reason—whether, as frequently speculated in the press, due

to a political rivalry between Governor Cuomo and Mayor de Blasio, or whether due to

something else—the State Defendants engaged in a particularly damaging, and especially

unscientific, geographic disparate treatment: the State Defendants treated, and still treat,

New York City businesses and their indoor spaces differently than the identical

businesses and indoor spaces outside of New York City.

       15.    Even when applying the same health metrics based on the same data, the

State Defendants have not permitted New York City businesses to operate with the same

freedoms they could if those same exact businesses had been physically located in any of

the other 57 counties in New York State.

       16.    Indeed, without justification, the State Defendants treated and continue to

treat New York City businesses differently than the same types of businesses operating

in the counties bordering the City, and operating in those cities in the State which have

sections as dense as certain sections of New York City.

       17.    For example, the towns and villages of Kaser and Spring Valley in Rockland

County; Bellerose, and Floral Park in Nassau County; and Kenmore in Erie County all

have higher population densities than the New York City borough of Staten Island. The

same is true of the population density of the city of Yonkers. Yet the types of businesses

which can operate with limited restrictions in those non-New York City communities are,

in some cases, not even allowed to be open in New York City.

       18.    Such geographic disparate treatment misconduct, while not a claim

prosecuted here, again solely for jurisdictional reasons, shows the increasing lack of

                                             5
            Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 6 of 49




reasonableness (and impermissibility) of aspects of the State and City Orders as the

pandemic continued.

       19.      The end result of the State and City Orders was the destruction of at least

hundreds and more likely many thousands of businesses throughout New York City and

New York State.

       20.      Plaintiffs and the Classes thus seek recovery for the deprivations they

sustained as a result of Defendants’ conduct while those Defendants acted under color of

State law against Plaintiffs and the Classes’ rights and privileges guaranteed by the Fifth

and Fourteenth Amendments of the United States Constitution.

             The Pandemic Begins, and So Does the Extraordinary Government Action

       21.      The background is well known: when in March 2020 the Nation began to

face a once-in-a-century pandemic, the State and City Defendants imposed restrictions

pursuant not to legislative acts, but to State and City Orders, which had, especially at

first, the laudable goal of protecting the public good and promoting public health.

       22.      And, indeed, Plaintiffs and the Classes challenge a very limited portion of

the State and City Orders. For example, Plaintiffs and the Classes do not seek to challenge

mandates to wear masks, science based restrictions of occupancy numbers in internal

spaces (as long as such rules are uniformly applied), social distancing requirements, and

the like.

       23.      Plaintiffs are not on a political mission, but are small business owners who

have developed their businesses for decades only to see their businesses destroyed or



                                              6
           Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 7 of 49




largely wiped out by the global burden that has been unfairly placed disproportionately

on them.

         24.     Politicians across the spectrum agree that Plaintiffs and members of the

Classes are one of the core sectors, if not the core sector of our economy. “Small businesses

are the backbone of our State’s booming economy” (Governor Cuomo Announces More Than

$188 Million in Loans Provided to Small Businesses in 2018 (Dec. 27, 2018),

https://www.governor.ny.gov/news/governor-cuomo-announces-more-188-million-

loans-provided-small-businesses-2018.) “America’s small businesses are the backbone of

our communities.” (Remarks by President Trump at America CARES: Small Business Relief

Update         Meeting   (Apr.    7,   2020),       https://www.whitehouse.gov/briefings-

statements/remarks-president-trump-america-cares-small-business-relief-update-

meeting/.)

         25.     And while governments worldwide needed to take extraordinary steps to

protect the public, even in an emergency government authority is not without limit—not

under the United States Constitution, nor under the New York State Constitution.

Addressing some of the very State and City Orders at issue in this case, and finding that

certain parts of such Orders should not be enforced, the Supreme Court itself very

recently noted that, “even in a pandemic, the Constitution cannot be put away and

forgotten.” R.C. Diocese of Brooklyn v. Cuomo, No. 20A87, 2020 WL 6948354, at *3 (U.S. Nov.

25, 2020) (“Brooklyn Diocese v. Cuomo”).

         26.     This is only the most recent statement by the Supreme Court on this rule.

Nearly nine decades ago, the Supreme Court reiterated the principle as old as the Nation

                                                7
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 8 of 49




that even in difficult times, there are limits on government power: “The Constitution was

adopted in a period of grave emergency. Its grants of power to the Federal Government

and its limitations of the power of the States were determined in the light of emergency

and they are not altered by emergency.” Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398,

425 (1934).

                    The Government Admits the Orders are Not Rational

       27.    Indeed, simply as an example of how the New York State and City

governments themselves understood that, over time, they wielded nearly unrestricted

power over the everyday life of small businesses and all New Yorkers, on or around

October 15, 2020, seven months into the enforcement of the first State and City Orders,

Governor Cuomo acknowledged that the State and City Orders which he and Mayor de

Blasio were issuing were likely overexpansive. (See infra ¶29.)

       28.    Moreover, the Governor acknowledged that the State and City orders were

at least in part, not based on science (notwithstanding months of data collected since

spring 2020), but, instead, driven by fear. Even a cursory review of the State’s testing

abilities by October 2020 makes clear that a less restrictive approach—which would have

damaged small businesses less, and which would more likely have conformed to

constitutional limits—was possible. (Id.)

       29.    In a call with religious leaders concerned about what they viewed as the

targeting of certain establishments in their community, the Governor admitted:

       This is not a highly nuanced, sophisticated response. This is a fear-driven
       response. You know, this is not a policy being written by a scalpel. This is a policy
       being cut by a hatchet. It’s just very blunt. I didn’t propose this. It was proposed by

                                              8
           Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 9 of 49




         the mayor in the city. I am trying to sharpen it and make it better. But it’s out of
         fear. . . .

         Your point is right. ‘Why close every school? Why don’t you test the schools and
         close the ones that have a problem?’ I know. First I don’t know that we have the
         resources to do that now, but I can tell you honestly the fear is too high to do anything
         other than ‘Let’s do everything we can to get the infection rate down now. Close the
         doors. Close the windows.’ That’s where we are. (The Editorial Board, Andrew
         Cuomo Takes a ‘Hatchet’, Wall Street Journal (Oct. 15, 2020),
         https://www.wsj.com/articles/andrew-cuomo-takes-a-hatchet-11602803166?
         st=ph5fcv5vw9fioji&reflink=article_email_share. (emphasis added).)

         30.    By the date this conversation was reported, contrary to the Governor’s

assertion in this call, New York’s testing ability was the envy of the Nation, with the State

on many days testing more people per capita than any country in the world, including

any other state.

         31.    The Governor himself repeatedly acknowledged New York’s testing and

data collection abilities, including at about the time of this statement (See. e.g., New York

Tops 500,000 Confirmed Covid Cases as U.S. Sees Fastest Spread Rate Since Spring (Oct. 30,

2020),         https://www.nbcnewyork.com/news/coronavirus/new-york-nears-a-half-

million-confirmed-covid-cases-as-cluster-battle-continues/2691260/.)

         32.     Indeed, on the date the Governor’s statement was reported, October 15,

2020, 136,039 people were tested for Covid-19 in New York State, exceeding, for example,

the 92,325 tests taken that day in California, which has more than twice the population of

New York State.

         33.    The City and State Defendants needed to take decisive action. But the

United States and New York Constitutions put limits on such action—even in a

pandemic. And such founding documents protect the small businesses who have unfairly

                                                 9
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 10 of 49




carried the City and State’s burden, without compensation for their sacrifices for the good

of society.

       34.    Given all this, all the below allegations, and the full text and reports of the

articles, essays, orders, and public statements and guidelines referenced below, Plaintiffs

bring this lawsuit on behalf of themselves and the Classes for violations of their

constitutional rights against takings without compensation, and to be treated equally

under the law.

                                       JURISDICTION

       35.    Pursuant to 42 U.S.C. § 1983, this Court has jurisdiction to enforce the

provisions of the U.S. Constitution.

       36.    This Court has subject matter jurisdiction over the claims asserted by

Plaintiffs under 28 U.S.C. § 1331 as this action involves claims based upon the Fifth and

Fourteenth Amendments of the U.S. Constitution and seeks to prevent Defendants from

interfering with federal rights secured by the U.S. Constitution.

       37.    Pursuant to 28 U.S.C. § 1343(a)(3) and (4), this Court has subject matter

jurisdiction over the claims asserted by Plaintiffs as this action is brought to redress

deprivations under color of State law, statute, executive order, ordinance, regulation,

custom or usage of rights, privileges, and immunities secured by the U.S. Constitution.

       38.    This Court has jurisdiction over the Plaintiffs’ federal takings, equal

protection, and substantive due process claims against the City Defendants under

42 U.S.C. § 1983.



                                             10
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 11 of 49




       39.      This Court has supplemental jurisdiction over the New York State

Constitutional claims under 28 U.S.C. § 1367(a) as the claims are so related to the claims

in the action within such original jurisdiction that they form part of the same case or

controversy under Article III of the U.S. Constitution.

       40.      This Court has jurisdiction over Plaintiffs’ takings claims against the State

Defendants because Plaintiffs and the Classes have no adequate, effective, reasonable, or

certain remedy for these claims in state court.

       41.      The Takings Clause of the U.S. Constitution is self-executing, requiring

states to provide adequate, effective state court takings remedies notwithstanding any

right to sovereign immunity such states might otherwise possess in other contexts.

       42.      Here, the only adequate, effective remedy is a class action because for

Plaintiffs and most, if not all, of the small-business-owning members of the Classes,

individual suits are not economically feasible.

       43.      Indeed, many Class members are currently out of business or without

resources such that prosecuting a claim as an individual plaintiff is genuinely impossible.

       44.      However, New York law prevents Plaintiffs and the Classes from bringing

this class takings action against New York State in any State court.

       45.      Since New York State does not provide an adequate, effective state court

takings remedy, sovereign immunity does not bar this suit, and this Court therefore has

jurisdiction.




                                              11
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 12 of 49




                                        VENUE

      46.    Pursuant to 28 U.S.C. § 1391(b), venue is proper in the Southern District of

New York because a substantial part of the events giving rise to claims set forth in the

Complaint have already and will occur in this district.

                                       PARTIES

                                        Plaintiffs

      47.    Plaintiffs are businesses and their owners in the City of New York.

      48.    R. Andrew Heidel Inc. d/b/a The Way Station (“The Way Station”), which

opened on February 23, 2011 and was continuously in business until it closed on March

17, 2020, was formerly located on 683 Washington Ave, Brooklyn, New York 11238. It

was owned by Andrew Heidel (“Andy”).

      49.    PO Italianissimo Inc. (“Italianissimo Ristorante”), which originally opened

in 1996, was acquired by Franklin Ortega on October 31, 2006, is located on 107 McClean

Avenue, Staten Island, New York 10305. It is owned by Franklin Ortega.

      50.    NYMS Productions, Inc. d/b/a Murdered by the Mob (“Murdered by the

Mob”), which originally opened in 1992, was acquired by John Merolla and Michael

Morana on January 6, 2014, was continuously in business until it closed on March 14,

2020, and was formerly located on 141 West 38th Street, New York, New York, 10018. It

was owned by John Merolla and Michael Morana.

      51.    Plaintiffs invested tremendous financial resources, time, and effort into

their businesses, including, but not limited to, the purchase or lease of commercial real

property; the purchase or lease of equipment, inventory, and physical business facilities;

                                           12
           Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 13 of 49




advertising; training and hiring of employees; generally years of developing a customer

basis and relationships with vendors and other business partners; and a host of other

expenses such as rent or loan payments, professional services, and more.

                                         Defendants

       52.     Defendant Governor Andrew Cuomo (“Governor Cuomo”) is and was the

Governor of the State of New York and is and was acting under color of State law and in

his official capacity, at all times relevant to the allegations made by Plaintiffs herein.

Cuomo’s principal place of business is located at the State Capitol Building, Albany, New

York 12224.

       53.     Defendant State of New York (the “State”), represented by and through its

Attorney General, is a sovereign state of the United States of America.

       54.     Defendant Bill de Blasio (“Mayor de Blasio”) is and was the Mayor of the

City of New York and is and was acting under color of City law and in his official

capacity, at all times relevant to the allegations made by Plaintiffs herein. De Blasio’s

principal place of business is at City Hall, New York, New York 10007.

       55.     Defendant the City of New York (the “City”) is a municipal corporation

within the State of New York.

                            CLASS ACTION ALLEGATIONS

       56.     Plaintiffs represent the three Classes prosecuting the claims here, which are

the State Class, the City Takings Class, and the City Equal Protection Class, as defined

below, all bringing their claims pursuant to Federal Rule of Civil Procedure (“Rule”) 23(a)

and (b).

                                             13
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 14 of 49




                                       The State Class

       57.    Plaintiffs bring this class action on behalf of themselves and the class of all

persons in the State of New York that held interests in commercial real property and were

permanently deprived of all economically viable use of their property as a result of the

State Orders (the “State Class”).

       58.    The State Class includes, but is not limited to, the following:

              (a) All persons in the State of New York who held interests in
                  commercial real property and whose businesses went out of
                  business, were liquidated, became insolvent, or were rendered
                  bankrupt as a result of the State Orders;

              (b) All persons in the State of New York who leased commercial
                  real property for which the lease expired during the period
                  when the State Orders were in effect and that did not have any
                  economically viable use as a result of the State Orders; and

              (c) All persons in the State of New York who leased commercial
                  real property at the time the State Orders were first enacted
                  who, as a result of the closure or restrictions on the use of their
                  property mandated by the State Orders, suffered a total loss of
                  the market value of their remaining leasehold.

                                    The City Takings Class

       59.    Plaintiffs bring this class action on behalf of themselves and the class of all

persons in the City of New York that held interests in commercial real property and were

permanently deprived of all economically viable use of their property as a result of the

State and City Orders (the “City Takings Class”).

       60.    The City Takings Class includes, but is not limited to, the following:

              (a) All persons in the City of New York who held interests in
                  commercial real property and went out of business, were


                                             14
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 15 of 49




                 liquidated, became insolvent, or were rendered bankrupt as a
                 result of the State and City Orders;

              (b) All persons in the City of New York who leased commercial real
                  property for which the lease expired during the period when
                  the State and City Orders were in effect and that did not have
                  any economically viable use as a result of the State and City
                  Orders; and

              (c) All persons in the City of New York who leased commercial real
                  property at the time the State and City Orders were first enacted
                  who, as a result of the closure or restrictions on the use of their
                  property mandated by those Orders, suffered a total loss of the
                  market value of their remaining leasehold.

                             The City Equal Protection Class

       61.   Plaintiffs bring this class action pursuant to Rule 23(a) and (b) on behalf of

themselves and the class of all persons in the City of New York that owned non-essential

businesses when such non-essential businesses could have been open or otherwise

operated more expansively but for their categorization as “non-essential” under the State

and City Orders (“the City Equal Protection Class”).

       62.   The City Equal Protection Class includes, but is not limited to, restaurants,

bars, malls, gyms, and movie theaters and their owners.

       63.   Plaintiffs and the three Classes seek compensatory damages, attorneys’

fees, costs, expenses, and any further relief this Court deems just and proper.

                   All Requirements of a Class Action are Met Here

       64.   This action meets the following requirements of Rule 23(a) pursuant to

which Plaintiffs may bring this action on behalf of the Classes:

              (a) Numerosity: Upon information and belief, the Classes include
                  hundreds, if not thousands, of members and consist of geographically

                                             15
Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 16 of 49




       dispersed persons. Due to the high number of members of all three
       Classes, joinder of all members is impracticable and, indeed, virtually
       impossible, particularly as many members of the Classes are no longer
       operating.

    (b) Commonality: A substantial pool of questions of law and fact exists
        among the Classes, including but not limited to issues such as,

       (i) The actions taken by Defendants in response to the Covid-19
           pandemic;

      (ii) The content of the State and City Orders;

      (iii) Implementation by Defendants of the State and City Orders;

      (iv) The irrationality and arbitrariness of particular provisions of the
           State and City Orders;

      (v) The lack of necessity for particular provisions of the State and City
          Orders;

      (vi) Whether a business owner who, as a result of Defendants’ actions,
           was permanently deprived of all economically viable use of his
           property and permanently lost his business and/or lost all market
           value of his remaining leasehold has suffered a per se, categorical
           taking;

     (vii) Whether Defendants, through the State and City Orders, violated
           the Takings Clause of the U.S. Constitution;

     (viii) Whether the Defendants, in particular the City Defendants, through
            the State and City Orders, violated the Equal Protection and Due
            Process Clauses of the U.S. Constitution and the Equal Protection
            Clause of the New York State Constitution; and

      (ix) Whether Defendants engaged in this conduct without just
           compensation to Plaintiffs and the members of the Classes.

    (c) Predominance: The questions of law or fact common to members of the
        Classes, which determine the violation of the constitutional rights of the
        Classes’ members, and the liability of Defendants to the Classes’
        members, predominate over any questions affecting only individual


                                  16
Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 17 of 49




       members, which concern only the amount of damages suffered by each
       Class member.

    (d) Typicality: Plaintiffs’ claims are typical of the claims of the Classes.
        Plaintiffs are businesses and business owners in the City of New York,
        whose businesses were treated differently than similarly situated
        businesses, and/or whose businesses either went out of business or
        whose businesses and commercial real property were rendered
        unprofitable, and/or who were deprived of all economically beneficial
        use of their commercial real property as a result of the State and City
        Orders. The harm suffered by Plaintiffs and the causes of such harm is
        representative of the respective Classes. The claims or defenses of the
        Plaintiffs and the Classes arise from the same events and actions by the
        Defendants and are based on the same legal theory.

    (e) Adequacy: Plaintiffs will fairly and adequately protect the interests of
        the Classes. Plaintiffs do not have any interests that conflict with the
        interests of the members of the Classes. Plaintiffs have engaged
        competent counsel who are experienced in complex litigation, including
        class action litigation and public focused litigation, to represent the
        Classes.

    (f) Superiority: A class action is superior to alternatives, if any, for the
        timely, fair, and efficient adjudication of the issues alleged herein
        because:

       (i)    A class action will permit numerous similarly situated persons to
              prosecute their common claims in a single forum simultaneously,
              without duplication of evidence, expense, and resources;

       (ii)   The individual amount of restitution involved for some Class
              members renders individual remedies impracticable and
              individual litigation too costly if not impossible, in particular for
              those members of the Classes that are no longer in business;

      (iii)   This action will result in uniformity of decisions and avoid risk of
              inconsistency and incompatible standards of conduct in the
              judicial system; and

      (iv)    Individual actions would unnecessarily burden the courts and
              waste judicial resources.



                                   17
           Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 18 of 49




                                STATEMENT OF FACTS

       The State and City Governments Issue a Series of State and City Orders

       65.     The laws at issue here were passed by neither the New York State

Legislature nor the New York City Council. Instead, Defendants Governor Cuomo and

Mayor de Blasio issued State and City Orders that heavily restricted the businesses in the

Classes.

       66.     Specifically, Governor Cuomo issued the State Orders, implemented by

Mayor de Blasio on and after March 12, 2020.

       67.     Mayor Bill de Blasio, in turn and of his own accord, issued guidance

thereunder the State Orders, and his own City Orders on and after March 15, 2020.

       68.     The first pandemic related orders were issued several days before the first

State Orders and City Orders at issue in this case.

       69.     Specifically, on March 7, 2020, Governor Cuomo issued State Order 202

which, in relevant part, declared a State Disaster Emergency for the State of New York

based on the fact that travel-related and community contact transmission of Covid-19 had

been documented in New York State, and that similar declarations had previously been

made by the World Health Organization and the United States Health and Human

Services Secretary Alex M. Azar II.

       70.     The next week, March 12, 2020, State Order 202.1 canceled or postponed

any gathering or event in excess of 500 persons, including closing all theaters in New

York City seating 500 or more attendees.



                                            18
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 19 of 49




      71.    Between March 7, 2020, and April 7, 2020, Governor Cuomo issued and the

State implemented a series of State Orders from 202.1 through 202.14 which successively

closed or restricted businesses in the State of New York (“New York State on PAUSE”).

      72.    At about the same time, on March 8, 2020, Defendant Mayor de Blasio

banned “non-essential” business travel of employee of City agencies with City Order 55

and on March 12, 2020, declared a local state of emergency in New York City in response

to the Covid-19 pandemic.

      73.    Defendant Mayor de Blasio then, on March 15, 2020, signed City Order 99,

which immediately canceled all gatherings in excess of 500 people and capped the

capacity of all food and drink places to 50 percent. It was policed under violation of

occupancy laws, and people knowingly violating the provision were guilty of a Class B

misdemeanor.

      74.    Soon after, on March 16, 2020, Mayor de Blasio signed City Order 100,

which immediately ordered food and drink establishments to only allow takeout and

delivery. The New York Police Department issued Class B misdemeanor summonses

under this City Order. This City Order was extended every five days (City Orders 101–

125) until it was modified by City Order 127, which amended City Order 100 and City

Order 102. Violations of City Order 100 violated N.Y.C. Fire Code § 107.6,

N.Y.C. Admin. Code § 15-227(a), N.Y.C. Admin. Code § 28-201.1, N.Y.C. Admin. Code

§ 3-108, and Exec. Law § 24.




                                          19
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 20 of 49




       75.     Concurrently, on March 16, 2020, Cuomo signed State Order 202.3, which

ordered restaurants to cease serving patrons food and drink for on premise consumption

at 8:00 p.m. Casinos, gyms, and movie theaters also ceased operations at 8:00 p.m.

       76.     On March 17, 2020, Defendant de Blasio signed City Order 101 which

banned all ride sharing. He also warned New York City residents that he intended to

announce a “shelter-in-place” policy.

       77.     Commenting on their evolution over time once parts of certain orders were

found void by the Supreme Court of the United States in Brooklyn Diocese v. Cuomo, former

federal judge, law professor, and director of the Constitutional Law Center at Stanford

Law School Michael McConnell and NYU Law Professor Max Raskin noted, “The [New

York State Executive Order] restrictions, which are far more draconian than those

approved by the court in the earlier cases [in earlier 2020], are both extraordinarily tight

and essentially unexplained.” (Michael McConnell and Max Raskin, The Supreme Court

was    Right      to   Block   Cuomo’s     Religious    Restrictions    (Dec.   1,   2020),

https://www.nytimes.com/2020/12/01/opinion/supreme-court-Covid-19-

religion.html.)

      Defining Essential vs. Non-Essential Businesses Without Regard to Risk,
                              And Without Due Process

       78.     On March 18, 2020, in State Order 202.6, Defendant Governor Cuomo

established categories of “essential” and “non-essential” businesses.




                                            20
          Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 21 of 49




       79.    “Essential businesses” were subject to neither the in-person restrictions of

State Order 202.06 nor the closings and in-person restrictions of subsequent State or City

Orders.

       80.    Pursuant to Defendant Governor Cuomo’s State Orders, the State-

controlled Empire State Development Corporation (“ESD”) issued guidance, which set

forth certain industries which the ESD deemed “essential,” on behalf of Governor

Cuomo, and which were therefore permitted to remain in operation during the Covid-19

pandemic.

       81.    Each “non-essential” employer was required to reduce the in-person

workforce at any work location by 50 percent by no later than March 20, 2020 at 8 p.m.

       82.    The closings and restrictions became progressively more extensive and

restrictive until, on March 20, 2020, State Order 202.8 required that

              Effective on March 22 at 8 p.m.: All businesses and not-for-profits
              entities in the state shall utilize, to the maximum extent possible,
              any telecommuting or work from home procedures that they can
              safely utilize. Each employer shall reduce the in-person workforce
              at any work locations by 100% no later than March 22 at 8 p.m. . . .
              Any business violating the above order shall be subject to
              enforcement as if this were a violation of an order pursuant to
              section 12 of the Public Health Law.

       83.    Subsequent City Orders signed on March 20, 2020, and March 25, 2020,

further reduced the in-person workforce by 75 percent and 100 percent respectively. (City

Order 102 and 103.)

       84.    State Order 202.6 also purported to establish a procedure under which any

business could be deemed “essential” at the direction of the ESD.


                                            21
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 22 of 49




       85.    This inherently limited procedure did not, in fact, provide effective and

timely economic, post-deprivation relief to the members of the Classes.

       86.    All businesses operating out of compliance with the State Orders were

subject to fines and penalties. (See State Order 202.14.)

       87.    The State Orders were enforced in New York City by City employees,

including the New York City Police Department.

       88.    Indeed, the State Orders were generally enforced by local leaders

throughout the State, and not simply in New York City.

       89.    Simply as an example, at about the time Governor Cuomo and Mayor de

Blasio were considering restrictions on so-called “hot spots” in Brooklyn, on October 14,

2020, Governor Cuomo stated, “if the local government does not effectively enforce the

law, we will withhold funds from the local government.” (Zack Fink, Governor Cuomo

Threatens to Withhold State Funds over COVID Enforcement, Spectrum News (Oct. 14,

2020), https://www.ny1.com/nyc/all-boroughs/news/2020/10/14/governor-cuomo-

threatens-to-withhold-state-funds-over-covid-enforcement.)          Defendant       Governor

Cuomo was specifically referring to what he called the “lax” policy that Mayor de Blasio

had taken on masks and social distancing enforcement. (Id.)

       90.    On    March      20,   2020,    Defendant     Mayor     de   Blasio     signed

City Order 102, which closed all malls, and public entertainment, and ordered “non-

essential businesses” to reduce their in-person workforce by 50 percent and then 75

percent by March 20 and March 21 respectively.



                                             22
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 23 of 49




      91.     Defendant Mayor de Blasio’s City Order likewise provided that “essential

businesses” were businesses which have “been designated as essential by the Empire

State Development Corporation pursuant to Governor’s Executive Order 202.6 or

designated as essential pursuant to any subsequent orders issued by the Governor.” (City

Order 102.)

      92.     With City Order 102, Defendant Mayor de Blasio also joined his support for

the State Orders stating that “this Order incorporates any and all relevant provisions of

Governor Executive Order No. 202 and subsequent orders issued by the Governor of

New York State to address the State of Emergency declared in that Order pursuant to his

powers under § 29-a of the Executive Law.” Each subsequent City Order included this

language.

      93.     Absent from the State and City Orders, or any other executive orders issued

by Governor Cuomo or Mayor de Blasio, is any provision addressing the inherent

financial burden inflicted by the State and City Orders on individuals and businesses

throughout New York, which is a direct result of the mandated shutdowns.

      94.     Defendants did not provide any procedure to allow relief for the Class

members whose businesses could not survive the prolonged closings and restrictions so

as to avoid a complete deprivation of all economically beneficial use of their properties.

Nor did Defendants provide a procedure to allow class members simply to be treated like

other businesses which were considered essential, or, in some cases, which simply were

not in New York City.



                                           23
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 24 of 49




       95.    As a general matter, “essential businesses” have been able to operate largely

unfettered by government restriction—with generally no limits on occupancy of indoor

space, nor restriction on entry to ostensibly healthy individuals, nor requirements that

entrants provide information for contact tracing purposes.

       96.    On the other hand, when “non-essential” businesses were slowly permitted

to reopen, such restrictions did apply to them for seemingly sensible risk minimization

reasons.

       97.    Yet, such risk minimization reasons did not and to this day generally do not

apply to essential businesses.

       98.    The consequence of this arbitrary differential treatment of indoor

establishments is that a feverish, coughing person could from the earliest days of the

pandemic enter a supermarket, and stay as long as she wished, and be a part of a growing

crowd in such supermarket, even though similar conduct, or much lower risk conduct

(mask wearing, limited numbers indoor, and so forth) would not ever be permitted in

any business decreed by the governments to be “non-essential.”

       99.    Commenting on the filings in the Supreme Court in Brooklyn Diocese v.

Cuomo, former Judge McConnell and Professor Raskin noted that “‘essential’

businesses—a broad category that includes everything from big-box retailers to pet shops

to lawyers’ offices—may remain open without capacity limitations. One reads the parties’

briefs in vain for a cogent explanation of the difference in treatment” between “essential”

businesses and the religious institutions which the State and City Orders applied to.



                                            24
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 25 of 49




      100.   Addressing directly the point that “essential” as compared to “non-

essential” is not a risk based distinction, the professors wrote, “[C]ustomers are not the

only members of the public who matter. The workers at stores and factories [kept open

as essential] are exposed to every single customer and co-worker who enters, and they

remain for an entire workday in the same indoor space, often not effectively socially

distanced.” (McConnell & Raskin, supra.)

      101.   Moreover, the Defendants’ application of actual risk minimization

procedures once non-essential businesses were permitted in some fashion to open shows

that such procedures could have, and can be, applied to members of the Classes as well

in order to achieve the legitimate goal of reducing Covid-19 spread, but without running

afoul of the constitutional protections enjoyed by all New Yorkers and Americans,

including members of the Classes.

The State Begins to Allow Openings in a Seemingly Data Driven Manner—But Then
           Does So in a Way That Discriminates Against New York City

      102.   On May 11, 2020, Defendant Governor Cuomo announced a plan under

which “New York will reopen on a regional basis as each region meets the criteria

necessary to protect public health . . . [u]nder New York Forward, we can keep ahead of

the virus, reopening our economy with a deliberative, data-driven strategy to protect the

health and safety New Yorkers and be ready if and when a second wave of the virus hits.”

(NY Forward: A Guide to Reopening New York & Building Back Better (May 11, 2020),

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/NYForward

ReopeningGuide.pdf.)


                                           25
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 26 of 49




       103.   According to New York Forward and its implementation State Orders,

“state and local officials will monitor four core factors to determine if a region can reopen.

The loosening of restrictions in New York State will be considered on a regional basis,

based on the following criteria. These criteria are designed to allow phased re-openings

to begin in each region only if:

                   • The infection rate is sufficiently low;

                   • The health care system has the capacity to absorb a potential
                     resurgence in new cases;

                   • Diagnostic testing capacity is sufficiently high to detect and
                     isolate new cases; and

                   • Robust contact-tracing capacity is in place to help prevent
                    the spread of the virus.” (Id.)

       104.   This phased reopening resulted in staggered openings of different regions

of New York State and a staggered lifting of the restrictions under New York State on

PAUSE. There were four Phases in New York Forward.

       105.   New York City was the last region to enter Phase 1, the least restrictive

phase, of the reopening plan, and did so on June 8, 2020. (Governor Cuomo Announces New

York   City   to   Enter   Phase   1   of   Reopening    on    June   8   (May    29,   2020),

https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-city-

enter-phase-1-reopening-june-8-and-five-regions-enter.)

       106.   At first, and contrary to the State Defendants’ decision-making criteria in

the initial State Orders, the phased reopening was based on science and treated




                                             26
          Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 27 of 49




businesses and regions the same, not with regard to any vague, arbitrary notion of

essentiality, but to risk of Covid-19 spread. (NY Forward, supra.)

         107.   However, this changed. Despite the supposed “deliberative, data-driven

strategy” set out in New York Forward and although New York City had met the metrics

for each Phase, affected businesses in New York City were subjected to greater

restrictions and longer closings than affected businesses in other regions that were in the

same Phase under New York Forward. (Governor Cuomo Announces New York City Enters

Phase III of Reopening Without Indoor Dining and Subject to State Guidance Today (July 6,

2020),     https://www.governor.ny.gov/news/governor-cuomo-announces-new-york-

city-enters-phase-iii-reopening-without-indoor-dining-and.)

         108.   Just as the distinction between essential and non-essential businesses does

not appear to be based on true risk assessments, no data-supported, rational basis was

provided for subjecting the affected businesses in New York City to greater restrictions

and longer closings.

         109.   Indeed, commenting on the Brooklyn Diocese v. Cuomo case, Professors

McConnell and Raskin asked, “Why are governments still picking and choosing among

constitutional rights without explaining their reasoning?” (McConnell & Raskin, supra.)

         110.   Restaurants and bars: Under State Order 202.41, the rest of New York State

reopened indoor dining in Phase 3 between June 11, 2020, and June 24, 2020, with Long

Island on June 24, 2020.

         111.   On June 24, 2020, when indoor dining had reopened in every region except

New York City, the positive test rate in New York City was lower than the rate in the

                                             27
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 28 of 49




Finger Lakes and Mohawk regions. (Governor Cuomo Announces Hospitalizations Drop

below     1,000      for    First   Time      since     March     18      (June    18,   2020),

https://www.governor.ny.gov/news/governor-cuomo-announces-hospitalizations-

drop-below-1000-first-time-march-18-0.)

        112.     When Defendant Governor Cuomo announced on July 6, 2020, in State

Order 202.48, that New York City had entered Phase 3 of New York Forward, indoor

dining was not permitted to reopen in New York City. (Governor Cuomo Announces New

York City Enters Phase III of Reopening Without Indoor Dining and Subject to State Guidance

Today, supra.)

        113.     Although New York City had met the metrics for Phase 3 on July 6, 2020,

indoor dining in New York City was not permitted until September 30, 2020. (See State

Order 202.68.)

        114.     In addition, New York City businesses were only allowed to open for

indoor dining at 25 percent of capacity on September 30, 2020, while businesses in other

regions were allowed to open for indoor dining at 50 percent of capacity. (Id.)

        115.     New York City restaurants and bars were treated differently even though

the same risk measures which apply to any indoor facility, such as restricted numbers of

individuals in the facility at any one time, ventilation measures, and gating procedures

(such as temperature taking and requiring contact information for contact tracing), could

be applied universally. (See Interim Guidance for New York City Indoor Food Services During

The       Covid-19         Public    Health           Emergency        (Sep.      11,    2020),



                                               28
          Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 29 of 49




https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/NYC_Indoor

_Food_Services_Detailed_Guidance.pdf.)

         116.   In other words, even though there is no difference in the risk of Covid-19

transmission between an indoor restaurant in Buffalo and one in Brooklyn, or a bar in

Rochester and a bar on Staten Island, the establishments in New York City were treated

differently under law without rational basis.

         117.   The New York City restaurant and bar industry—a substantial part of the

Classes, but hardly constituting all members of the Classes—has suffered catastrophic

losses as a result of the State and City Orders.

         118.   As many as 50 percent of New York City bars and restaurants either closed

or faced closure as a result of the State and City Orders and the delayed phased reopening

for New York City. (Office of the N.Y. State Comptroller, The Rest. Indus. in N.Y.C.:

Tracking the Recovery, at 6 (2020).)

         119.   Malls: In every region of New York State but New York City, malls were

allowed to reopen on July 10, 2020, if the region met the metrics for Phase 4. New York

City met the Phase 4 metrics on July 20, 2020, but malls in New York City were not

permitted to reopen until September 9, 2020, almost two months later than similarly

situated malls in the rest of New York State. (See State Order 206.60; State Order 206.68.)

         120.   As with restaurants and bars, there is no difference between how an indoor

mall in Queens could cause the spread of Covid-19 compared to an indoor mall in

Syracuse. Yet, malls were treated differently between the two regions, without rational

basis.

                                             29
          Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 30 of 49




         121.   Movie theaters: Movie theaters in the rest of New York State were

permitted to open on October 23, 2020, as long as the county in which they were located

did not have any Covid-19 clusters (which New York, Bronx, and Richmond counties did

not have) and the county had a Covid-19 positivity rate of less than two percent on a 14-

day average (which was also the case in those three counties). (Covid-19 7 Day Average

by Zip Codes in New York City, October 23, 2020.)

         122.   Movie theaters in New York City are still closed. (See State Order 202.7.)

         123.   Again, as with other indoor space establishments, the same risk mitigation

procedures and rules can apply to a movie theatre in the Bronx as they would apply in

Saint Lawrence County, yet, without rational basis, the State Orders, as implemented by

the City Orders, treat movie theaters differently between regions.

           No Rational, Legally Permissible Reasons Given for Disparate Treatment

         124.   As there is no rational basis for permitting “essential” businesses to be open

in a high risk manner, while not permitting “non-essential” businesses to open even with

risk minimization procedures, there is no rational basis for the differences in the

treatment of the affected businesses in New York City and those in the rest of New York

State.

         125.   The media has speculated that, due to Governor Cuomo and Mayor de

Blasio’s political rivalry, Governor Cuomo sought to undermine and harm Mayor de

Blasio. (Jesse McKinley, Luis Ferre-Sadurni, Dana Rubinstein and Joseph Goldstein, How

a Feud Between Cuomo and de Blasio Led to a Chaotic Virus Crackdown, N.Y. Times (Oct. 12,



                                              30
          Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 31 of 49




2020),            https://www.nytimes.com/2020/10/12/nyregion/cuomo-coronavirus-

orthodox-shutdown.html.)

         126.   If this speculation is accurate, it is not a rational, legally permissible basis

for treating establishments in New York City differently.

         127.   Defendant Governor Cuomo has sought to justify the differing treatment of

New York City and the rest of New York State by stating that “they’re different

demographically, they’re different by population, they’re different by density, they’re

different by crowding factor.” (NY Gov. Andrew Cuomo Conference Call Transcript August

19, Rev (August 19, 2020), https://www.rev.com/blog/transcripts/ny-gov-andrew-

cuomo-conference-call-transcript-august-19.)

         128.   However, at the time of the statement, New York City and, for example,

Long Island had comparable Covid-19 “positivity rates” (the percentage of those tested

for Covid-19 who tested positive) of between 0.8 percent and 0.9 percent. (Governor Cuomo

Announces Infection Rate Below 1 Percent for Tenth Straight Day (Aug. 17, 2020),

https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-infection-

rate-below-1-percent-tenth-straight-day.)

         129.   Moreover, while it is unclear what “different demographically” means, at

least with regard to the spread of Covid-19, parts of New York City have the same density

and crowding factors as other regions in New York State.

         130.   For example, eastern Queens largely resembles Nassau County. The

Northern Bronx largely resembles Westchester. Certain cities in Westchester, such as

Yonkers, New Rochelle, and White Plains, have many areas with higher urban densities

                                               31
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 32 of 49




than parts of Staten Island and even southern Brooklyn. And as noted above, there are

many communities in New York State which have higher urban densities than the entire

borough of Staten Island, where nearly half a million New Yorkers reside.

       131.   In any event, with regard to the regulation of indoor spaces, outdoor

population density is irrelevant. Even in Manhattan, indoor spaces can be treated the

same way as similar indoor spaces outside of Manhattan.

       132.   Scientific evidence goes against Defendants’ stated reasons for their

disparate treatment orders.

       133.   For example, a Johns Hopkins study, released two months prior to Governor

Cuomo’s August 19, 2020 statement, found that denser communities tended to have

lower death rates and that density is “unrelated to confirmed virus infection rates and

inversely related to confirmed COVID-19 death rates.” (Urban Density Not Linked to Higher

Infection Rates – and is Linked to Lower COVID-19 Death Rates, (Jun. 18, 2020),

https://www.jhsph.edu/news/news-releases/2020/urban-density-not-linked-to-

higher-coronavirus-infection-rates-and-is-linked-to-lower-covid-19-death-rates.html.)

       134.   In addition, as long as affected businesses comply with New York

reopening guidelines, merely having dense urban spaces outside of the affected

businesses does not create a greater risk of Covid-19 transmission inside the spaces of the

affected businesses.

       135.   If anything, outdoor dining—which Defendants have permitted and

encouraged—has arguably created more pedestrian traffic. (Teo Armus, As maskless New

Yorkers crowd outside bars, Cuomo threatens to shut the city back down, The Washington Post

                                            32
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 33 of 49




(June    15,   2020),   https://www.washingtonpost.com/nation/2020/06/15/ny-bars-

reopen-cuomo/.)

        136.   Defendants, who have permitted and even encouraged outdoor dining

(which is not a permanent feature of New York City street life), thus acknowledge that

higher pedestrian traffic in New York City outside cannot be a rational, science based

reason for regulating spaces in New York City which are inside.

        137.   Moreover, Defendants’ reopening guidelines require a uniform standard of

social distancing. Just as indoor spaces are the same in all of New York State’s 62 counties,

and not somehow different in Queens than they are in Nassau County, six feet of distance

is the same in the Adirondacks and Manhattan, and 25 percent capacity is the same in the

Southern Tier and the Bronx.

        138.   Yet, if a New York City restaurant opened its doors before September 30,

2020, it would be fined when a restaurant in every other region of New York after June

24, 2020, was permitted to open, even if the New York City restaurant was objectively

safer according to Defendants’ own criteria.

        139.   Further, movie theaters continue to be closed even though they present a

safer environment in terms of the risk of Covid-19 spread than other currently open

businesses.

        140.   For example, restaurants and bars, where patrons are eating, speaking, and

drinking without masks, are allowed to be open, yet, movie theaters remain closed

despite the fact that movie watching is a silent activity, where social distancing practices

can easily be imposed by blocking off certain rows and seats, patrons can all wear masks,

                                             33
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 34 of 49




and are all facing the same direction—all factors which have been proven to reduce

transmission risk.

        141.   Writing about theaters, University of California at Davis Health Expert and

Professor Natascha Tuznik opined months ago that “now that masks are required. . . a

theatre should pose less risk of person-to-person transmission than many other places

people are going now.” (Movie theatres may pose less COVID-19 risk than we think, says UC

Davis     Health     Expert   (Jun.    22,   2020),    https://health.ucdavis.edu/health-

news/newsroom/movie-theaters-may-pose-less-covid-19-risk-than-we-think-says-uc-

davis-health-expert/2020/06.)

        142.   Moreover, efficient and effective air filtration systems have been proven to

be more effective in preventing the transmission of airborne diseases than restrictions on

occupancy or density.

        143.   For example, in airplane travel, a high-density activity, the air is refreshed

in the cabin with filtered and outside air every two to four minutes. When testing the

effectiveness of such filtration systems in preventing transmission of airborne diseases, a

2018 study, conducted without masks, found that a passenger infected with influenza

was unlikely to infect someone outside of a two-seat radius. (Vicki Stover Hertzberg, et

al., Behaviors, movements, and transmission of droplet-mediated respiratory diseases during

transcontinental airline flights, 115 Proceedings of the Nat’l Acad. of Sciences of the United

States of America 3623, 3623–3627 (2018).)

        144.   Defendants—who have at times required sensible, science based risk

minimization procedures, but then have not in the ways complained of here—themselves

                                             34
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 35 of 49




understand the importance of air filtration. Defendants have mandated air filtration

requirements for gyms, restaurants, and movie theaters for those establishments to

reopen. Specifically, such establishments must have at minimum MERV-13 HVAC air

filters in their indoor areas, and documentation proving that the building’s air filtration

system is certified by an HVAC technician. 1 Such provisions could apply to “non

essential” businesses, or businesses generally in New York City which were not

permitted to open, but Defendants—without reasonable basis—have refused to apply

these measures which could enable many members of the Classes to have opened their

businesses.

        145.    The Supreme Court itself, opining on the State orders issued by the State

Defendants, noted that less restrictive rules, such as limiting the size of gatherings rather

than completely shutting down indoor spaces, can be adopted. R.C. Diocese of Brooklyn,

2020 WL 6948354, at *2.

        146.    As such, Defendants have arbitrarily restricted the opening of certain

businesses as the important factor is not the type of business, nor occupancy, nor density

of the business, nor residency in New York City, but the adequacy of risk minimization

procedures, such as mask mandates, social distancing requirements, cleaning protocols,

or air filtration systems.



1 Interim Guidance for New York City Indoor Food Services During The Covid-19 Public Health Emergency (Sep.
11,     2020),   https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/NYC_Indoor_
Food_Services_Detailed_Guidance.pdf; Reopening New York: Movie Theatre Guidelines for Employers and
Employees (Oct. 19, 2020), https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/
Movie_Theater_Summary_Guidelines.pdf; Interim Guidance: What Gyms and Fitness Center Operators Need
to Know (Oct. 29, 2020), https://www1.nyc.gov/assets/doh/downloads/pdf/covid/businesses/covid-
19-reopening-gyms.pdf.

                                                    35
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 36 of 49




       147.   The unassailable, non-political, and genuinely rational point is that indoor

space is the same wherever it is, and social distancing can be the same wherever a space

is. The disparate treatment of the State and City Orders are impermissible.

                         Disparate Treatment by Hot Zone in Autumn

       148.   After discriminating against “non-essential,” and then New York City

resident businesses for months, and effecting takings without compensation on many

thousands of businesses State-wide, in the fall, Defendants extended some of their unfair

disparate treatment.

       149.   On October 5, 2020, Defendant Mayor de Blasio announced a plan to close

businesses and schools in nine New York City zip codes, pending approval from

Defendant Governor Cuomo. (NBC N.Y., NYC Mayor De Blasio Holds Daily Briefing,

YouTube (Oct. 5, 2020), https://youtu.be/EMwttunav7E.)

       150.   In response to Defendant Mayor de Blasio’s zip code plan, Defendant

Governor Cuomo, instead through State Order 202.68, issued on October 6, 2020, which

established “red,” “orange,” and “yellow” zones (the “hot zones”) with “enhanced public

health restrictions based upon cluster-based cases of Covid-19 at a level which

compromises the State’s containment of the virus.” (State Order 202.68.)

       151.   Defendant de Blasio incorporated Defendant Cuomo’s State Order 202.68

in City Order 152.

       152.   This creation of “hot zones” in certain areas of New York City—while

seeming to be based on science, as it should have been more than seven full months into

the pandemic—is in fact arbitrary and irrational for two reasons. First, historical divisions

                                             36
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 37 of 49




of of the City by the United States Postal Service cannot be an adequate means of

determining which businesses remain open and which do not. Indeed, a “hot” block

could be miles from another block yet if both are in the same zip code, businesses on both

blocks would close, even though business on one block would be far away from the area

where there was a data-based concern about Covid-19 spread.

       153.   Second, due to the interconnected nature of the City, shutting down certain

geographic areas of New York City while (thankfully) not restricting any travel between

neighborhoods does not prevent the freedom of movement of persons from such areas to

other areas of New York City with lower infection rates.

       154.   As such, Defendants’ have arbitrarily restricted the reopening of “hot

zones” in New York City without any rational basis.

       155.   Overall, as recently decided by the Supreme Court, the City and State

Orders are “far more severe than what has been shown to be required to prevent the

spread of the virus.” R.C. Diocese of Brooklyn, 2020 WL 6948354 at *2.

                     Members of All Classes Continue to be Damaged

       156.   Restrictions and closings continue through the commencement of this

Action, and the easing of restrictions was too late to avoid the deprivation of all

economically beneficial use of the properties owned by members of the Classes.

       157.   The State and City Orders have been widely circulated and are

incorporated herein by reference thereto insofar as they are relevant to the facts set forth

in this Complaint.



                                            37
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 38 of 49




       158.   The State and City Orders did not provide for compensation to the affected

businesses.

       159.   The Class members can demonstrate that Defendants have taken their

private property without the payment of just compensation, that their businesses were

treated differently compared to similarly situated businesses, and that they were unable

to pursue their livelihood and without due process of law in violation of the Fifth and

Fourteenth Amendments to the United States Constitution and Article 1, §§ 7 and 11 of

the New York State Constitution.

       160.   Since the takings at issue here are categorical ones that deprive Plaintiffs

and the Class members of all economically beneficial use of their businesses, neither the

three-factor test under Penn Central Transportation Co. v. City of New York, nor

consideration of whether the taking is a proper exercise of police power and not a public

use is applicable or relevant here. Penn Central Transportation Co. v. City of New York, 438

U.S. 104, 124 (1978).

       161.   The businesses of Plaintiffs and the Classes were lawful and not proscribed

prior to the State and City Orders.

                         Allegations Regarding Lead Plaintiffs

       162.   Plaintiff’s former business, The Way Station Bar, was a business located

within the City of New York from February 23, 2011, to March 17, 2020.

       163.   Plaintiff’s former business, Italianissimo Ristorante, is a business located

within the City of New York since 1996.



                                            38
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 39 of 49




       164.   Plaintiff’s former business, Murdered by the Mob, was a business located

within the City of New York from 1992, to March 14, 2020.

       165.   The State and City Orders issued by Defendant Governor Cuomo and

implemented by Defendant                          Mayor de Blasio, under the color of State

law, restricted the Plaintiffs’ right to operate their businesses, deprived Plaintiffs of all

economically viable use of their properties, and ultimately caused the permanent closure

and loss of some Plaintiffs’ businesses.

       166.   Plaintiffs have standing in this action for at least the following reasons:

              (a)    They have actual injury in that they have been deprived of all
                     economically viable use of their commercial real property and thus
                     were deprived of their liberty to pursue a profession and earn a
                     livelihood.

              (b)    Their interest is concrete and particularized in that the injury set
                     forth herein is actual and ongoing.

              (c)    The State and City Orders, including the guidance relative to the
                     partial easing of at-home restrictions, have directly caused Plaintiffs
                     to suffer the harm complained of herein.

              (d)    It is likely that the injuries set out herein will be “redressed by a
                     favorable decision.” N.Y. Coastal P’ship, Inc. v. U.S. DOI, 341 F.3d 112,
                     116 (2d Cir. 2003).

                                  CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
               Violation of The Takings Clause of the U.S. Constitution
                   (Against State Defendants and City Defendants)

       167.   Plaintiffs reallege and incorporate into this cause of action the allegations

of the paragraphs of the Complaint set forth above.



                                             39
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 40 of 49




       168.   The Takings Clause of the Fifth Amendment provides that private property

shall not “be taken for public use, without just compensation.” U.S. Const. amend. V.

       169.   “The Fifth Amendment’s guarantee that private property shall not be taken

for a public use without just compensation was designed to bar Government from forcing

some people alone to bear public burdens which, in all fairness and justice, should be

borne by the public as a whole.” Armstrong, 364 U.S. at 49.

       170.   The Supreme Court “recognized that government regulation of private

property may . . . be so onerous that its effect is tantamount to a direct appropriation or

ouster . . . and that such ‘regulatory takings’ may be compensable under the Takings

Clause of the Fifth Amendment.” Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 537 (2005).

       171.   “The general rule at least is that while property may be regulated to a

certain extent, if regulation goes too far it will be recognized as a taking.” Pennsylvania

Coal Co. v. Mahon, 260 U.S. 393, 415–16 (1922).

       172.   A regulation that deprives real property of all economically viable use

effects a taking of that property. See Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015–16,

1019 (1992); 1256 Hertel Ave. Assocs., LLC v. Calloway, 761 F.3d 252, 264

(2d Cir. 2014).

       173.   Defendants, through the State Orders and the City Defendants enforcement

of said orders, as well as through the City Orders, have, without just compensation,

permanently deprived Plaintiffs and the State Class and the City Takings Class of all

economically viable use of their commercial real property by forcing the closure and

restricting the operations of “non-essential” businesses.

                                             40
          Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 41 of 49




         174.   Defendants therefore worked to deprive Plaintiffs and the State Class and

the City Takings Class of their commercial real property interests without compensation.

         175.   As to Plaintiffs and the State Class and the City Takings Class, Defendants

violated the Takings Clause of the Fifth Amendment, made applicable to the State

through the Fourteenth Amendment. Plaintiffs and the Classes were damaged as a result

of this violation of their constitutional rights.

                             SECOND CAUSE OF ACTION
           Violation of the Takings Clause of the New York State Constitution
                               (Against City Defendants) 2

         176.   Plaintiffs reallege and incorporate into this cause of action the allegations

of the paragraphs of the Complaint set forth above.

         177.   The Takings Clause of Article I, § 7 of the New York State Constitution

provides that “[p]rivate property shall not be taken for public use without just

compensation.” N.Y. Const. art. I § 7.

         178.   The Takings Clause bars the government from forcing some members of

the public to disproportionately bear burdens that should be borne by the public as a

whole.

         179.   The City of New York, through Defendant Mayor de Blasio’s enforcement

of Defendant Governor Cuomo’s State Orders and through the City Orders, has, without

just compensation, permanently deprived Plaintiffs and the City Takings Class of all




2Plaintiffs believe that New York State has violated the Takings Clause of the New York Constitution.
However, due to the State’s sovereign immunity against State law claims under the Eleventh Amendment,
Plaintiffs are not bringing this cause of action against New York State.

                                                 41
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 42 of 49




economically viable use of their commercial real property by forcing the closure and

restricting the operations of “non-essential” businesses.

        180.    Defendants therefore worked to deprive Plaintiffs and the City Takings

Class of their commercial real property interests without compensation.

        181.    Plaintiffs and the City Takings Class were damaged as a result of this

violation of their constitutional rights.

                               THIRD CAUSE OF ACTION:
               Violation of the Due Process Clause of the U.S. Constitution
                                (Against City Defendants) 3

        182.    Plaintiffs reallege and incorporate into this cause of action the allegations

of the paragraphs of the Complaint set out above.

        183.    The Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution provides that no State can “deprive any person of life, liberty, or property,

without due process of law.” U.S. Const. amend. XIV.

        184.    The substantive component of the Due Process Clause “limits what the

government may do in both its legislative. . .and its executive capacities.” County of

Sacramento v. Lewis, 523 U.S. 833, 846 (1988). Specifically, substantive due process

protection prohibits the government from taking action that “shocks the conscience” or

“interferes with rights implicit in the concept of ordered liberty.” United States v. Salerno,

481 U.S. 739, 746 (1987).




3 Plaintiffs believe that New York State has violated the Due Process Clause of the U.S. Constitution.
However, pursuant to 42 U.S.C. § 1983, Plaintiffs are not bringing this cause of action against New York
State.

                                                  42
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 43 of 49




       185.    Where the challenged conduct is legislative in nature, Plaintiffs must show

both (1) a valid property interest, liberty, or fundamental right and (2) that the defendants

infringed that liberty or property interest in an arbitrary or irrational manner. See Harlen

Ass’ns. v. Mineola, 273 F.3d 494, 503 (2d Cir. 2001).

       186.    Liberty “denotes not merely freedom from bodily restraint but also the right

of the individual to contract, to engage in any of the common occupations of life.” Board

of Regents of State Colls. v. Roth, 408 U.S. 564, 572 (1972).

       187.    As the Second Circuit has stated, “the right to pursue a lawful calling has

long been recognized as a fundamental right.” Connecticut ex rel. Blumenthal v. Crotty, 346

F.3d 84, 95 (2d Cir. 2003); see Marino v. City Univ. of N.Y., 18 F. Supp. 3d 320, 339 (E.D.N.Y.

2014) (noting that a person’s right to pursue the profession of his choice is recognized as

a constitutionally protected liberty interest).

       188.    The State and City Orders shock the conscience and interfere with Plaintiffs’

and members of the City Equal Protection Class’ deeply rooted liberty interests, including

the right to work, the right to contract, the right to pursue a lawful calling, and the right

to engage in commerce.

       189.    Specifically, the State and City Orders have had an adverse effect on the

Plaintiffs and the City Equal Protection Class by restricting the operations of “non-

essential” businesses, thus depriving the Plaintiffs and the City Equal Protection Class of

the ability to pursue their chosen profession.

       190.    Plaintiffs and members of the City Equal Protection Class could have and

have since proven, with the phased reopening, their ability conduct their businesses in

                                               43
           Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 44 of 49




full compliance with all the rules and safety procedures previously imposed exclusively

on “essential businesses,” as well as other reasonably equivalent and equally safe

measures tailored to the unique nature of in-person operations.

          191.     Thus, the State and City Orders were not rationally related to a legitimate

government interest.

          192.     As to Plaintiffs and the City Equal Protection Class, City Defendants

violated the protection of substantive due process as enshrined under the Due Process

Clause of the Fourteenth Amendment and Plaintiffs and the Classes were damaged as a

result.

                                  FOURTH CAUSE OF ACTION:
                 Violation of the Equal Protection Clause of the U.S. Constitution
                                    (Against City Defendants) 4

          193.     Plaintiffs reallege and incorporate into this cause of action the allegations

of the paragraphs of the Complaint set out above.

          194.     The Equal Protection Clause of the Fourteenth Amendment requires that

every state and municipal regulation be at a minimum rationally related to a legitimate

governmental interest.

          195.     The rational basis test is forgiving, but not toothless. Arbitrary or irrational

classifications are not constitutional. “The State may not rely on a classification whose

relationship to an asserted goal is so attenuated as to render the distinction arbitrary or

irrational.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 446 (1985).


4 Plaintiffs believe New York State has violated the Equal Protection Clause of the U.S. Constitution.
However, pursuant to 42 U.S.C. § 1983, Plaintiffs are not bringing this cause of action against New York
State.

                                                  44
        Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 45 of 49




       196.   The restrictions imposed on Plaintiffs and the City Equal Protection Class

by the City Defendants were arbitrary and irrational.

       197.   These restrictions were based on a purported, pretextual distinction

between “essential” and “non-essential” businesses that was not in fact based on whether

a business was essential, was not based on risk assessments, was instead based on

political considerations, and, in any event, was arbitrary and irrational.

       198.   For example, liquor stores were deemed “essential” and exempted from the

restrictions imposed on Plaintiffs’ and other class members’ businesses. Liquor stores are

not, by any rational or non-arbitrary definition, essential to life or the curtailment of the

spread of Covid-19.

       199.   Moreover, restaurants were recognized as “essential” but then, without

explanation, arbitrarily denied the same liberty to conduct their business on-premises

granted to other essential businesses.

       200.   As stated in greater detail above, the restrictions imposed on Plaintiffs’

businesses and the businesses of other City Equal Protection Class members contradicted

the known facts about Covid-19 and were not rationally related to the government’s

legitimate interest in curtailing the spread of the disease.

       201.   The Supreme Court has recently highlighted the arbitrariness of New

York’s classification of “essential” businesses, specifically observing that it includes

“acupuncture facilities, campgrounds, garages as well as many whose services are not

limited to those that can be regarded as essential, such as all plants manufacturing



                                             45
            Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 46 of 49




chemicals and microelectronics, and all transportation facilities.” R.C. Diocese of Brooklyn,

2020 WL 6948354, at *1.

       202.     The Equal Protection Clause further requires that governmental measures

satisfy the much more stringent standard of strict scrutiny when “the challenged action

interferes with a fundamental right.” Jesus Christ Is The Answer Ministries v. Baltimore

Cnty., Maryland, 915 F.3d 256, 265 (4th Cir. 2019); see Zablocki v. Redhail, 434 U.S. 374, 383

(1978); Miller v. Cnty. of Nassau, 467 F. Supp. 2d 308, 319 (E.D.N.Y. 2006) (“If government

action interferes with a ‘fundamental right . . . it must be reviewed using

the strict scrutiny analysis”).

       203.     The restrictions imposed on Plaintiffs and the City Equal Protection Class

by the City Defendants interfered with fundamental rights, including the right to pursue

a lawful profession and the right not to be permanently deprived of all economically

viable use of real property.

       204.     Strict scrutiny requires that a governmental measure be narrowly tailored

to further a compelling state interest and the least restrictive means of furthering that

interest.

       205.     For the reasons stated in greater detail above, the restrictions imposed on

Plaintiffs and the City Equal Protection Class by the City Defendants were not narrowly

tailored to furthering City Defendants’ stated objective and were not the least restrictive

means of doing so.




                                             46
         Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 47 of 49




                             FIFTH CAUSE OF ACTION:
     Violation of the Equal Protection Clause of the New York State Constitution
                              (Against City Defendants) 5

        206.    Plaintiffs reallege and incorporate into this cause of action the allegations

of the paragraphs of the Complaint set out above.

        207.    The New York State Constitution’s provision on equal protection is as

broad in its coverage as that of the Fourteen Amendment. See Quinn v. Cuomo, 69 Misc.

3d 171, 176 (Sup. Ct. Queens Cnty. 2020), aff’d as mod., 183 A.D.3d 928 (2d Dep’t 2020).

        208.    Article I, § 11 of the New York State Constitution provides, in relevant part

that “no person shall be denied the equal protection of the laws of this state or any

subdivision thereof.” N.Y. Const. art. I, § 11.

        209.    These restrictions were based on a purported, pretextual distinction

between “essential” and “non-essential” businesses that was not in fact based on whether

a business was essential, was not based on risk assessments, was instead based on

political considerations, and, in any event, was arbitrary and irrational.

        210.    As stated in greater detail above, the restrictions imposed on Plaintiffs’

businesses and the businesses of other City Equal Protection Class members contradicted

the known facts about Covid-19 and were not rationally related to the government’s

legitimate interest in curtailing the spread of the disease.




5Plaintiffs believe New York State has violated the Equal Protection Clause of the New York State
Constitution. However, due to the State’s sovereign immunity against State law claims under the Eleventh
Amendment, Plaintiffs are not bringing this cause of action against New York State in this Court.

                                                  47
 Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 48 of 49




                            PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request judgment as follows:

A. Certifying the proposed Classes pursuant to Rule 23;

B. On the First and Second Causes of Action, awarding Plaintiffs and the Classes

   damages resulting from the deprivation of all beneficial economic use of their

   commercial real property;

C. On the Third Cause of Action, awarding Plaintiffs and the City Classes

   damages from Defendants’ violation of their constitutional right to substantive

   due process;

D. On the Fourth and Fifth Causes of Action, awarding Plaintiffs and the City

   Classes damages from Defendants’ violation of their constitutional right to

   equal protection;

E. Award of costs and expenses, including reasonable attorneys’ fees under

   42 U.S.C. § 1983; and

F. Awarding such further relief as the Court finds just and equitable.

                        DEMAND FOR JURY TRIAL

Plaintiffs respectfully demand a trial by jury for all issues so triable in this action.




                                       48
       Case 1:20-cv-10462-PKC Document 1 Filed 12/10/20 Page 49 of 49




Dated: New York, New York
      December 10, 2020

                                   By: _____________________
                                   John G. Balestriere
                                   Matthew W. Schmidt
                                   BALESTRIERE FARIELLO
                                   225 Broadway, 29th Floor
                                   New York, New York 10007
                                   Telephone: (212) 374-5401
                                   Facsimile:     (212) 208-2613
                                   john.balestriere@balestrierefariello.com
                                   matthew.schmidt@balestrierefariello.com
                                   Attorneys for Plaintiffs and the Classes




                                     49
